DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/24/2020.  The Applicant has amended claims 1, 3-4, 8, 10, 12-15, 17, and 19.  Claims 21-25 are newly added by the Applicant.  Claims 2, 7, 9, 11, 16, 18, and 20 are canceled.   Claims 1, 3-6, 8, 10, 12-15, 17, 19, and 21-25 have been examined.  This office action is Final.

Response to Amendment
Applicant’s arguments, see Remarks, filed 11/24/2020, with respect to the rejection(s) of claims under Lester (2015/0073937) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lester (2015/0073937) in view of Shishkov et al (2014/0237570) and further in view of Lester et al (2014/0365509).
On pages 9-10, the Applicant’s argument in regards to 112 on claim 10 is withdrawn.
On page 10 of the Applicant’s arguments in regards to previous 101 rejection, the rejection is maintained because the Examiner has reviewed the PEG 101 guidelines on 101 and the claims are still drawn to an abstract idea, mental process without practical application.
On pages 10-13 of the Applicant’s arguments, the Applicant argues the newly added limitations, “correcting inconsistencies among identity information pairs having a same mobile phone number and a different name in different address books; after correcting the inconsistencies, determining a weight corresponding to each identity information pair, the weight indicating a degree of credibility of the identity information pair”.  The Applicant’s argument is moot, because of the new ground of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10, 12-15, 17, 19, and 21-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
As per claims 1, 3-6, 8, 10, 12-15, 17, 19, and 21-25, with independent claims 1, 10, and 19, “collecting data of address books”, “correcting inconsistencies”…, “searching for an identity information pair”…, “in response to that the identity information pair to be recognized” searching result satisfies a risk condition”, and “determining that the user to be recognized is fraudulent”... are rejected under 101 for being rejected under 101 for an abstract idea.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101.  However, the U.S. Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “laws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208,216(2014).
In determining whether a claim falls within an excluded category, we (i.e. PTO) are guided by the Court’s two-part framework, described in Mayo and Alice. Alice, 573 U.S. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In See Alice, 573 U.S. at 219; see also Bilski v. Kappos, 561 U.S. 593, 611 (2010).   According to the Court, concepts determined to be abstract ideas and, thus, patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63,67(1972)).
If the claim is “directed to” an abstract idea, we next “must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221. “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the claim is more than a drafting effort designed to monopolize the abstract.”’ Id. Mayo, 566 U.S. at 77). “Merely requiring generic computer implementation fails to transform that abstract idea into a patent-eligible invention.” 
Applying the first part of the Alice/Mayo analysis (Step 2A), I determined that claim 1-20 recites “Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 52.

    Claims can recite a mental process even if they are claimed as being performed on a computer.... The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, Elec. Power Grp., LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)); (“The concept described in said claims is similar to the concepts found by the courts to be abstract ideas of collecting and analyzing of FairWarning IP, LLC v. Iatric Systems[, Inc., 839 F.3d 1089] (Fed. Cir. 2016 for details).”). 

Although claim 10 recites a device, processor, and non-transitory computer-readable memories.  The Examiner finds “the claims reciting the steps of “collecting, correcting, searching, and in response to that the searching result satisfies a risk condition, and determining that the user to recognized has a risk”.   Claims 1-20 are directed to an abstract idea as the claims describe an abstract idea of collecting and analyzing information.  Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  The Office notes “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” recites a mental process. Id. (quoting Elec. Power Grp., LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)); (“The concept described in said claims is similar to the concepts found by the courts to be abstract ideas of collecting and analyzing of FairWarning IP, LLC v. Iatric Systems[, Inc., 839 F.3d 1089] (Fed. Cir.2016 for details).”). 

Integration into a practical application is evaluated by identifying whether there are additional elements, individually or in combination, that go beyond the judicial exception.  Claims 1, 3-6, 8, 10, 12-15, 17, 19, and 21-25 recites an abstract idea and does not integrate the abstract idea into a practical application. Therefore, the claim is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, 12-15, 17, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al (2015/0073937) (will be referred to as Lester ‘937’ throughout office action) in view of Shishkov et al (2014/0237570) and further in view of Lester et al (2014/0365509) (will be referred to as Lester ‘509’ throughout office action).
As per claim 1, Lester ‘937’ discloses an identity recognition method, comprising: 
Lester ‘937’ discloses collecting data of address books, each address book comprising multiple identity information pairs of multiple users, and each identity information pair comprising a name and a mobile phone number (Lester ‘937’: para. 0031, the CID (contact information database) stores contact information for a collection of users, the contact information (i.e. data of address book), can include names, and mobile phone numbers); 
searching for an identity information pair to be recognized in the data of address books, the identity information pair to be recognized comprising a name and a mobile phone number of a user to be recognized (Lester ‘937’: see Fig. 3, para. 0032, 0034, the manager #304 searches/tracks information for multiple users having records in the CID, the record contains names and mobile phone numbers, the manager #308 considers whether the user’s contact information, which the Examiner asserts include a name and mobile number appears in records for other others).
Lester ‘937’ does not explicitly disclose identity information pairs having a same mobile phone number and a different name in different address books; determining a weight 
Shishkov discloses identity information pairs having a same mobile phone number and a different name in different address books (Shishkov: para. 0071, user’s name is recorded in friends address books, discloses same phone number being used with different names (i.e. such as Steve and Jack); determining a weight corresponding to each identity information pair (Shishkov: para. 0072-0073, determining a weight (i.e. score), the weight indicating a degree of credibility of the identity information pair; and in response to that the identity information pair to be recognized in the address books has a weight lower than a threshold (Shishkov: See Figs. 7-8, para. 0083-0084, weight (i.e. score) indicating a degree of credibility of the identity information pair (i.e. name and number) has a weight (i.e. score) below (i.e. lower) than threshold), determining that an identity of the user to be recognized is fraudulent (Shishkov: para. 0043, 0083-0084, if the score (i.e. weight) is below a threshold the user is determined to be fraudulent, and not a true user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identity information pairs having a same mobile phone number and a different name in different address books; determining a weight corresponding to each identity information pair, the weight indicating a degree of credibility of the identity information pair; and in response to that the identity information pair to be recognized in the address books has a weight lower than a threshold, determining that an identity of the user to be recognized is fraudulent of Shishkov with Lester ‘937’ as both are analogous in the art of address (Shishkov: para. 0039).
Lester ‘937’ nor Shishkov disclose correcting inconsistencies among identity information pairs.
Lester ‘509’ discloses correcting inconsistencies among identity information pairs (Lester ‘509: para. 0031, 0042-0045, correcting inconsistency (i.e. issues/errors/discrepancies) associated with contact information, which includes name and mobile phone number/identity information pair).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include Lester ‘509 correcting inconsistency among identity information pairs in different address books with the combination of Lester ‘937-Shishkov, are analogous in the art of address books, the motivation to include Lester ‘509’ correcting inconsistency among identity information pairs in different address books with the combination of Lester ‘937’-Shishkov determining weights, Lester ‘509’ recognizes that address books often contain inaccurate, duplicative, out-of-date or incomplete data (Lester ‘509’: para. 0003). Lester ‘509’ recognized this and improved the system and method to update, maintain, and manage address books by correcting inconsistencies among identity information pairs (i.e. contact information) (Lester ‘509’: para. 0003).
           As per claim 3, Lester ‘937’, Shishkov, and Lester ‘509’ disclose the method according to claim 1.
           Lester ‘937’ further discloses wherein the determining a weight corresponding to each identity information pair comprises: determining a weight corresponding to each identity information pair based on the number of address books comprising the identity information pair (Lester ‘937’: para. 0034, 0040, determining a weight (i.e. score) corresponding to each identity pair (i.e. contact information), based on the number of address books comprising the identity information pair (i.e. Lester ‘937’ discloses several factors, one factor is whether the contact information (i.e. contact information includes names and mobile numbers) appears in other records in address books).            As per claim 4, Lester ‘937’, Shishkov, and Lester ‘509’ disclose the method according to claim 1.
           Lester ‘937’ further discloses wherein the determining a weight corresponding to each identity information pair comprises (Lester ‘937’: para. 0034, 0040, determining a weight (i.e. score) corresponding to each contact information): calculating a pagerank value of each identity information pair using a pagerank method (Lester ‘937’: para. 0040-0043, Lester inherently discloses a pagerank value, because a social graph is used to identify contact information in the address books of users, each contact information can be used as a node to a user, and outbound link node points to another contact information in the address book of the another user(s) to which the contact information belongs), and using the pagerank value as the weight of the identity information pair (Lester ‘937’: para. 0008, 0034, 0040-0043, using the pagerank value as the weight of the identity information pair(i.e. contact information/factors such as having contact information into more than one address book).      As per claim 5, Lester ‘937’, Shishkov, and Lester ‘509’ disclose the method according to claim 4.
     Lester ‘937’ further discloses wherein the calculating a pagerank value of each identity information pair comprises: determining one or more links connecting each identity information pair with other identity information pairs based on the data of address books; and calculating the pagerank value of the each identity information pair based on the number of the one or more links (Lester ‘937’: para. 0040-0041, calculating a pagerank value of each identity information pair (i.e. contact information), determining one or more links connecting each identity pair with other identity information pairs (i.e. contact information in a first user is stored in the second user’s address book), and calculating the reputation score of each identity information pair (i.e. contact information which includes name and mobile phone number) based on the number of one or more links, the first user is linked to the second user).      As per claim 6, Lester ‘937’, Shishkov, and Lester ‘509’ disclose the method according to claim 5.
     Lester ‘937’ further discloses calculating the pagerank value of the each identity information pair further based on the weights of the other identity information pairs connected with the each identity information pair by the one or more links (Lester ‘937’: para. 0032, 0040-0041, calculating the pagerank value of each identity information pair (i.e. contact information, name and mobile number) based on the weights of the other identity information pairs connected with each identity information pair (i.e. inbound references are themselves weighted by the reputation value of the user from which these records came, takes into consideration whether the users are tired to the strongly connected core of the social graph that is known to be trustworthy).      As per claim 8, Lester ‘937’, Shishkov and Lester ‘509’ disclose the method according to claim 1.
     Lester ‘937’ further discloses wherein in response to that the searching result satisfies a risk condition, determining that the user to be recognized has a risk comprises: in response to that the identity information pair to be recognized is not found in the data of address books, determining that the identity user to be recognized is fraudulent (Lester ‘937’: para. 0031, 0034, in response to that the searching result (i.e. factors) satisfies a risk condition (i.e. SPAM/fraud), determining that the user to be recognized has a risks, in response to that contact information to be recognized is not found in the data of address books, Lester discloses can consider whether the user’s contact information appears in records for other users, the number of records in which it appears thus the Examiner asserts if the contact information is not found in the data of other address books can indicate SPAM (i.e. fraud)). 

As per claims 12-15, and 17, rejected under similar basis as claims 3-6, and 8 respectively.
As per claims 10 and 19, rejected under similar basis as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



3/2/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439